REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-9, 11, and 16-20 are currently pending. Claims 1 and 11 are amended. Claims 10 and 12-15 are cancelled. 
Allowable Subject Matter
3.	Claims 1-9, 11, and 16-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “wherein the other predetermined duration of time is greater than the predetermined duration of time and corresponds to a time to flush the catheter assembly”.
As previously discussed in the Non-Final Rejection, Steger and Bello teaches all of the limitations of claim 1. However, Bello does not explicitly teach the alarm and timer system to trigger a flush in the catheter assembly. The alarm system of Bello is only configured to alert a user when there is an issue with the medical device. It would be too complex to combine another alarm system with the current multiple alarm system of Steger and Bello. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitations is considered allowable. Claims 2-9 and 11 are allowable for depending from claim 1. 
Claim 16 is allowable for reciting, inter alia, “in response to the first sensor detecting the clamp is open and the second sensor detecting fluid flowing through the tube, stopping or resetting a timer”. 
As previously discussed in the Non-Final Rejection, Steger teaches most of the limitations of claim 16. However, Steger does not teach in response to the first sensor detecting the clamp is open and the second sensor detecting fluid flowing through the tube, stopping or resetting a timer. There is only one sensor present the device of Steger. There would need to be prior art that specifically teaches a clamp sensor and a fluid sensor that work in unison to trigger a timer. There are many prior art references that teaches an individual sensors, but there would no reason to combine two individual sensors to trigger a timer. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitations are considered allowable. Claims 17-20 are allowable for depending from claim 16.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (9/9/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        9 September 2022